Citation Nr: 1746845	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-17 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a right leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his brother, and a friend


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to September 1969.

These matters come before the Board of Veteran's Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claims file has been transferred to the RO in Winston-Salem, North Carolina.

In April 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer.  The Veteran also testified before the undersigned Veterans Law Judge during a hearing held in Washington, D.C., in January 2012.  These transcripts have been associated with the claims file.

The Board previously remanded these matters for further development in March 2014 and July 2016.  

The issue of entitlement to service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right leg disability was not incurred in or caused by service, and was not caused or aggravated by his other service-connected disabilities.


CONCLUSION OF LAW

The criteria for service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

Since the July 2016 Remand, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789   F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Laws Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Chronic diseases, including organic diseases of the nervous system (such as radiculopathy), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

However, in order to be eligible for service connection under this section, the Veteran must have at least 90 days of active duty service.  Here, as the Veteran did not serve for 90 days, service connection cannot be warranted on a presumptive basis.  Nevertheless, the second and third Shedden/Caluza element may be met through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

In addition, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a). Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).



Merits

The Veteran seeks service connection for right leg weakness which he asserts was a result of a fall sustained during a rope climbing exercise in service.  

As to current disability, the first element of Shedden is met.  The Veteran's right leg weakness has alternatively been diagnosed as right leg weakness due to cervical spine myelopathy, intervertebral disc disease, and right lower extremity radiculopathy secondary to cervical myelopathy.  See December 2009, April 2011, and May 2014 VA Examination Reports.  Private and VA records do not contradict these findings or reveal additional diagnoses for his reported right leg weakness.  .

That said, such diagnoses reflect that the Veteran's reported right leg condition is actually either a symptom of, or caused by, a cervical spine disability.  Importantly, entitlement to service connection for a cervical spine disability was already properly adjudicated and denied by the Board during the current appeal period.  See March 2014 Decision.  Therefore, service connection is inapplicable for the Veteran's diagnosed conditions on a direct and secondary basis.  See Shedden; see also Wallin v. West, 11 Vet. App. 509, 512 (1998).  Nevertheless, as the Veteran's current claim remains pending, the Board will briefly address entitlement to service connection on the merits.  

Turning to the evidence, service treatment records confirm that the Veteran sought treatment for a fall from a rope in-service.  Therefore, the second element of Shedden, in-service injury, is established.  

Although an in-service injury and current disability have been established, these findings are still insufficient to warrant service connection.  Notably, there must still be competent and credible evidence of a nexus; which the current record lacks.  Here, VA examiners in 2009, 2011, and 2014 have specifically opined against the Veteran's current disabilities being related to service.  Rather, they have correlated his right leg weakness to a cervical spine disability that manifested post service.  

In pertinent part, the 2014 examiner opined that causality between the Veteran's current disabilities and his military service could not be supported by the record.  The examiner explained that were the Veteran's in-service fall severe enough to have caused his current disabilities it would have been evident in the clinical records proximate to the incident.  However, here, both service and post-service records proximate to the fall were negative for evidence of a chronic back or neck condition or objective evidence of residuals of such conditions.  Moreover, within initial post-service records, he indicated onset of his condition as decades post service, he did not correlate his condition to service, or report having ever suffered an injury.  

Beyond clinical records, the examiners also cited to the Veteran's reported post-service work history as highly probative evidence against his condition being related to service.  Specifically, on 2009 examination he reported working as a garbage collector, mill reel operator, clothes packer, and hospital housekeeper.  The 2009 examiner indicated that these positions "required physical stamina, coordination and strength [and if] he had any significant injury to his extremities or spine from his military service he would not have been able to perform the duties of these various positions."  Similarly, the 2011 examiner stated that such positions "required dexterity, coordination and strength [and the Veteran] would have been unable to do his tasks in the various positions he held if he had symptoms of cervical myelopathy."  Finally, the 2014 examiner concurred with these statements.  In so doing, the examiner indicated consideration of the lay assertions of the Veteran and his brother, but found the medical evidence and his substantial post-service work history more probative.  

The Board finds these collective opinions highly persuasive and sufficiently rationalized against the evidence of record.  They are therefore considered the most probative evidence of record.

In that regard, consideration has been given to the Veteran and his brother's statements regarding limping/dragging symptomatology immediately after his reported in-service fall.  The Board notes that they are competent to make such statements.  However, they are not competent to correlate this reported symptomatology to his current disabilities.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, when weighing the credibility of these statements against the record as a whole the Board finds them questionable. 

In this regard, while the Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements.  Pond v. West, 12 Vet. App. 341 (1999).  Here, prior to application for VA compensation, the Veteran explicitly indicated that his disability did not begin until decades post service.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  Additionally, while seeking treatment for almost a decade prior to application, he neither reported suffering from limping/dragging symptomatology nor did clinicians observe such behavior.  See Federal Incarceration Treatment Records and April 2002 Incarceration Examination Report.  Moreover, under sworn oath he reported his symptomatology began in the 1990s and was due to negligent care provided by the Bureau of Prison.  See May 2000 Affidavit Bureau of Prison Medical Files, see generally December 2001 Correspondence Affirming Affidavit Submission.  Finally, he also did not report that his disability manifested in service while seeking Social Security Administration (SSA) disability benefits.  See January 2008 Social Security Administration Health and Human Resources Disability Evaluation.  

In sum, the Veteran's lay reports made prior to application for VA compensation undermine the more recent statements he and his brother have provided.  Such initial reports are identical to those made when he first sought treatment.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant), see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.)  They also match his assertions when seeking civil and other federal awards.  The Board therefore does not accord these statements probative value.  As the Board does not find these statements regarding continuous right leg weakness and dragging since service credible, the nexus element of Shedden/Caluza may not be met via continuity of symptomatology
In light of the aforementioned, the Board finds the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  The appeal is denied.


ORDER

Entitlement to service connection for a right leg disability is denied.


REMAND

The Board finds that a new VA examination opinion is required.  This matter was remanded in March 2014 for an initial VA examination which was obtained in April 2014.  Subsequent to this examination, the Veteran, by way of his representative, asserted that the examination opinion was inadequate as to the question of aggravation of a preexisting disability; specifically his diagnosed personality disorder.  See August 2017 Informal Hearing Presentation.  

That said, review of the examination report calls into question the propriety of his in-service diagnosis of emotionally unstable personality.  Specifically, the examiner appears to suggest that the Veteran's true diagnosis was an acute anxiety reaction which resulted in a verified anxiety attack (reported as a black out).  These statements are suggestive that the Veteran was either misdiagnosed in service or had an additional psychiatric condition.  Importantly, although service connection cannot be granted for a personality disorder, it may nevertheless be granted for a disability superimposed on a personality disorder.  38 C.F.R. § 4.127.  Therefore, a clarification as to the propriety of his in-service diagnosis must be made. 

Additionally, VA treatment records post-VA examination reflect that the Veteran has a current diagnosis for anxiety provided by a psychiatry nurse practitioner.  See Danville CBOC Treatment Medical Records.  Thus, if the examiner opines that the Veteran was indeed misdiagnosed in-service an opinion needs to be provided as to the etiology of his current anxiety condition.  Specifically, any opinion obtained must address preexistence of his anxiety condition as it was suggested by the examiner and asserted by the Veteran.  Correspondingly, if it is determined that the record is insufficient to support preexistence of an anxiety condition, an addendum opinion as to direct service connection must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. The claims file should be returned to the April 2014 VA examiner for an addendum opinion.  If this examiner is unavailable, the claims file should be provided to another appropriate examiner.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the examination report.  The Veteran may be recalled for examination if deemed necessary.  The examiner should:

a. Should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  NOTE: Danville CBOC treatment records reflect diagnoses for general anxiety disorder (GAD) by history and depressive disorder with a notation of being DSM V compliant.  The Veteran's current Problems List also notes diagnosed anxiety by a psychiatric nurse practitioner.  The examiner should specifically discuss these diagnoses.

b. Address the propriety of the in-service diagnosis of emotionally unstable personality.

i. In discussing this diagnoses, directly address the April 2014 examiner's statements which identify the Veteran's symptoms in-service as a verified anxiety attack and indicate the Veteran suffered from an acute anxiety reaction in service.  These statements are suggestive that the Veteran might have been misdiagnosed in-service with a personality disorder rather than anxiety disorder.

ii. If the Veteran's personality disorder diagnosis was proper, opine whether he also has an acquired psychiatric disorder, to include anxiety, which was superimposed upon the personality disorder.

iii. If the personality disorder was a misdiagnosis, state whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that the Veteran's anxiety condition pre-existed active service.  Please provide a complete explanation for this opinion. 

1. Note, the 2014 examination report is suggestive that an anxiety condition existed prior to service. Specifically, the examiner opined that service treatment records documented "what was at least as likely as not an anxiety attack while in basic training (episode of    black out when on ropes course)."  The examiner than appears to indicate that the condition was not caused by service as the Veteran reported suffering the same anxiety episodes on three occasions prior to service.  Any opinion provided must address the examiner's finding.

iv. If the Veteran's anxiety condition preexisted service, state whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that his pre-existing anxiety WAS NOT aggravated (i.e., permanently worsened) during service or whether there is clear and unmistakable (obvious, manifest, and undebatable) evidence that any increase was due to the disease's natural progress.

1. In so doing, directly address the Veteran's contention of aggravation.  See August 2017 Informal Hearing Presentation.

2. Directly address whether the Veteran's reported seizure like symptomatology was a sign of aggravation.  Note, in an August 13, 1969 service treatment record the Veteran reported having never suffered from seizure like symptoms prior to service.  Additionally, address whether the Veteran's protracted hospitalization was a sign of aggravation as prior to service he had never required such treatment.  See August 1969 Medical Board Report.

c. If the Veteran's in-service diagnosis of personality disorder was improper, and anxiety disorder is determined to not have preexisted service, the examiner should then for each diagnosed psychiatric disorder, state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service to include any in-service acquired psychiatric disorder.  

i. The examiner must also address the Veteran's lay reports of continued symptomatology in and since service.

ii. The examiner must specifically address the Veteran's reports of continued symptomatology of "bad nerves" a year post service in his initial application for service connection in July 1970.  This claim appears to generally support his assertion that his symptoms never dissipated.

Rationalize all opinions provided against the lay evidence of record, the Veteran's discharge information and the Board hearing testimony.  
Note, any opinion provided must address whether the Veteran's reported psychiatric symptoms were related to service notwithstanding his lack of treatment and or diagnosis post-service.

2. Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


